Citation Nr: 0940028	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the thoracolumbar spine, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied 
entitlement to an increased rating in excess of 10 percent 
for degenerative disc disease of the dorsal-lumbar spine.  

The Veteran testified before the undersigned at a September 
2008 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with her claims folder.

In March 2009, the Board remanded this matter for further 
development.

The Veteran had also perfected an appeal with regard to the 
issue of entitlement to service connection for a cervical 
spine disability. In August 2009, the Remand Rating and 
Development Team at the Huntington, West Virginia RO granted 
service connection for that disability, and thereby resolved 
the appeal. 

The Veteran was assigned a 10 percent rating for the cervical 
spine disability on the basis of limitation of motion.  As 
discussed below, separate ratings are available for 
neurologic impairment associated with the cervical spine 
disability.  VA examinations appear to show some associated 
neurologic impairment of the upper extremities.  The question 
of entitlement to separate evaluations for the neurologic 
impairment associated with the cervical spine disability is 
referred to the RO for appropriate action.


FINDING OF FACT

Degenerative disc disease of the Veteran's thoracolumbar 
spine has been essentially asymptomatic with forward flexion 
to 90 degrees and extension, right and left lateral flexion, 
and right and left rotation all to 30 degrees without 
reported functional factors, incapacitating episodes, or 
associated neurologic impairment, muscle spasm, or loss of 
lateral spine motion.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5243, 5291, 5292, 
5293 (2003 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in May 2003, the RO 
notified the Veteran of the evidence needed to substantiate 
her claim for an increased rating for degenerative disc 
disease of the thoracolumbar spine.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist her in obtaining 
and the evidence it was expected that she would provide. 
Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated her status as a Veteran.  She 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of her claim, in a March 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).
 
The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation--e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki, the United States Court of 
Appeals for the Federal Circuit vacated the Court's decision 
in Vazquez-Flores v. Peake insofar as it required VA, in 
increased ratings claims, to provide notice of alternative 
diagnostic codes or that the claim could be substantiated 
with evidence of the impact of the disability on daily life.  
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, 2009 
WL 2835434 at *10 (Fed. Cir. Sept. 4, 2009).  The Federal 
Circuit held that 38 U.S.C.A. § 5103(a) notice need not be 
Veteran specific, and that while a Veteran's daily life 
evidence may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim.  Id.

Nevertheless, a May 2008 letter notified the Veteran that VA 
would consider evidence of the impact of her condition upon 
daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The May 2003 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  

The Veteran was notified that medical or lay evidence could 
be submitted to substantiate her increased rating claim and 
was provided with specific examples in the March 2006 letter.  
The letter stated that the Veteran could submit letters from 
individuals who could describe the manner in which her 
disability had worsened.  

The March 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  

There was a timing deficiency in that the 2006 and 2008 
notice letters were provided after the initial adjudication 
of the claim.  This timing deficiency was cured by 
readjudication of the claim in a June 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination for degenerative disc 
disease of the thoracolumbar spine.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's claim for an increased rating 
for degenerative disc disease of the thoracolumbar spine is 
thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative disc disease of the thoracolumbar 
spine is currently rated under the rating formula for 
intervertebral disc syndrome (IVDS) based on incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243.  

The criteria for rating back disabilities was changed during 
the course of this appeal on September 26, 2003.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-2000 (April 
10, 2000).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Prior to September 26, 2003, IVDS (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002) (old version).  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  DC 5293, Note (1).  

Note (2) to DC 5293 provides that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were revised in 2003 in that it 
is to be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating IVDS based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 
5243 (effective September 26, 2003) (new version). 

Under both the old and new versions for rating IVDS, the 
following ratings apply: a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 
5243, 5293.

For purposes of evaluations under both the old and new 
versions, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  

Under the old version for rating spinal disabilities, a 10 
percent rating is warranted for both moderate and severe 
limitation of dorsal spinal motion.  38 C.F.R. § 4.71a, DC 
5291 (2003).  Furthermore, a 10 percent rating is warranted 
for slight limitation of lumbar spinal motion, a 20 percent 
rating is warranted for moderate limitation of lumbar spinal 
motion, and a 40 percent rating is warranted for severe 
limitation of lumbar spinal motion.  38 C.F.R. § 4.71a, DC 
5292 (2003).  

The terms "slight", "moderate", and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2008).  

Prior to September 26, 2003, lumbosacral strain warranted a 
10 percent rating if manifested by characteristic pain on 
motion.  A 20 percent rating was provided if there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spinal motion in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the new criteria for rating thoracolumbar spinal 
disabiities, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings apply:  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 
degrees; or, combined range of motion of the entire 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (effective September 26, 
2003).

Note 2 provides that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. Each range of motion measurement is to be rounded to 
the nearest five degrees. 

Note 6 provides that disabilities of the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

A May 2003 VA primary care note indicates that the Veteran 
reported chronic back pain.  Examination of the back revealed 
no costovertebral angle or spine tenderness, but mild 
tenderness on palpation of the mid lower back (paravertebral) 
was noted.  Neurological examination revealed that cranial 
nerves two through twelve were intact and that there was no 
facial droop.  Motor strength was 5/5 in all extremities, 
deep tendon reflexes were 2+, equal, and symmetric, and 
sensation was intact.  Furthermore, finger-to-nose and fine 
alternating movements were all intact.  A diagnosis of 
chronic back pain was provided.

A June 2003 VA examination report indicates that there was 
normal motor and sensory function of the lower extremities; 
reflexes of the knees and ankles were 2+ and symmetric.  

At a January 2005 VA examination the Veteran reported 
constant pain in, among other places, the upper back which 
radiated to the right upper extremity.  The pain was 
associated with constant stiffness and, at times, numbness 
and tingling.  The pain was brought on by physical 
activities, was aching and cramping in nature, and was 7/10 
in intensity.  The Veteran was able to function with 
medication, denied any periods of incapacitation, and had not 
lost any time from work because of her mid-back condition.  

The Veteran further reported constant pain in the lumbar 
spine that did not radiate to the lower extremities.  The 
pain was brought on by physical activities, was aching and 
cramping in nature, and was 7/10 in intensity.  There was no 
numbness or tingling sensation.  Furthermore, the pain 
improved with medication, the Veteran was able to function 
with medication, she denied any periods of incapacitation, 
and had not lost any time from work due her low back 
condition.

The Veteran was left hand dominant and her posture and gait 
were normal.  Examination of the thoracolumbar spine revealed 
no evidence of painful motion, muscle spasm, tenderness, or 
weakness.  Straight-leg raising was negative at 50 degrees 
bilaterally and Lasegue sign was negative.  There was no 
evidence of radiation of the pain.  

Range of motion testing revealed flexion to 90 degrees 
without pain and extension, right and left lateral flexion, 
and right and left rotation all to 30 degrees without pain.  
Furthermore, range of motion of the thoracolumbar spine was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no spasm in the thoracolumbar 
spine.  The diagnosis was status post degenerative disc 
disease of the thoracolumbar spine.  

The January 2005 VA examination report further indicates that 
that motor strength was normal (5/5) in both the upper and 
lower extremities and that there was no evidence of muscle 
atrophy.  Sensation was also intact in both the upper and 
lower extremities.  Deep tendon reflexes were somewhat 
diminished (1+) in the biceps and triceps, and normal (2+) in 
the knees and ankles.  Overall, range of motion of the lumbar 
spine was well preserved, there was no evidence of atrophy or 
sensory deficits, reflexes were symmetric, and the Veteran's 
gait was normal.  There was reportedly no evidence of 
radiating pain.  However, there was evidence of radiculopathy 
in the upper extremities.  The diagnosis was status post 
degenerative disc disease of the thoracolumbar spine.  
  
January through February 2005 examination notes from Dr. 
Veselak indicate that the Veteran reported mild to moderate 
mid back stiffness and weakness and sharp pain in her mid to 
upper back.  Palpation of the upper thoracic region found 
muscle hypertonicity.  The diagnoses were degenerative disc 
disease of the cervical spine, and status post degenerative 
disc disease of the thoracolumbar spine.

An October 2008 VA X-ray report reveals that views of the 
thoracic spine showed normal bony alignment, vertebral body 
and disc space heights, and visualized posterior elements and 
surrounding soft tissues.  There was slight osteophytic 
lipping on all the vertebral plates from T3 through T12, 
however there was an otherwise normal thoracic spine.

A June 2009 VA examination was provided to evaluate the 
Veteran's cervical spine claim, but some findings were 
reported referable to the thoracolumbar spine.  The report 
indicates that the Veteran reported numbness and weakness in 
her arms.  She further reported that there were no 
incapacitating episodes of her spine disease.  Examination of 
the thoracolumbar spine revealed no ankylosis.  There was no 
muscle spasm.

Muscle tone was normal and there was no muscle atrophy.  
Sensory examination revealed normal sensation (2/2) to pain 
and light touch in the upper and lower extremities 
bilaterally.  Motor strength was normal in the muscle 
enervated by the nerves of the lumbar and thoracic spines.

The June 2009 VA examination report further indicates that 
the Veteran had been employed in her current position for the 
previous 5 to 10 years and had not lost any time from work 
during the previous 12 months.  A diagnosis of, among other 
things, recurring numbness and weakness of the upper 
extremities (numbness in the arms) was provided.  .  The 
numbness also had a mild effect on chores, shopping, 
traveling, feeding, bathing, dressing, toileting, and 
grooming, and a moderate effect on exercise, sports, and 
recreation.

The above evidence indicates that the Veteran is not entitled 
to a rating in excess of 10 percent for her degenerative disc 
disease of the thoracolumbar spine under either the old or 
new versions for rating disabilities of the spine.  The 
January 2005 VA examination report revealed that flexion was 
to 90 degrees without pain and extension, right and left 
lateral flexion, and right and left rotation were all to 30 
degrees without pain.  Furthermore, there is no evidence of 
spinal ankylosis and the Veteran has not reported any 
incapacitation or time lost from work due to her spinal 
condition.  As the evidence indicates fully normal range of 
motion of the thoracolumbar spine and no evidence of 
incapacitating episodes, an increased rating in excess of 10 
percent is not warranted under either the old or new 
criteria.  38 C.F.R. § 4.71a, DCs 5243, 5291, 5292, 5293 
(2003 & 2009).

With regard to the new criteria, the physician who conducted 
the June 2009 VA examination noted abnormal reverse lordosis 
of the Veteran's cervical spine, but no such finding has ever 
been reported for the thoracolumbar spine.  The general 
rating criteria under DC 5243 require that an abnormal spinal 
contour such as lordosis be caused by severe muscle spasm or 
guarding in order for a 20 percent rating to be warranted.  
While the June 2009 VA examination report revealed a history 
of spasms and guarding, such evidence pertained to the 
Veteran's cervical spine and not her thoracolumbar spine 
condition.  There is no evidence of guarding associated with 
the thoracolumbar spine and an absence of thoracolumbar 
spinal muscle spasm was specifically noted during the January 
2005 and June 2009 VA examinations.  Therefore, a 20 percent 
rating under DC 5243 is not warranted on the basis of the 
Veteran's reverse lordosis.  

Thus, as the evidence does not reflect that there was forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or moderate 
limitation of lumbar spinal motion, the next higher rating, 
20 percent, is not warranted for the Veteran's degenerative 
disc disease of the thoracolumbar spine under DCs 5237.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DCs 5237, 5292 (2003 & 
2009).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA examinations have shown a normal range of thoracolumbar 
spine without additional limitation due to functional 
factors.  In the Veteran's substantive appeal she wrote that 
she had never had problems with her lumbar spine, and there 
is no other evidence of limitation of motion in the 
thoracolumbar spine.  At her hearing, the Veteran testified 
about the effects of the cervical spine disability, but did 
not report symptomatology associated with the thoracolumbar 
spine disability.

Hence, an increased rating is not warranted on the basis of 
moderate or severe limitation of thoracic spine motion or on 
the basis of moderate limitation of motion of the lumbar 
spine under the old rating criteria for limitation of motion 
of those spinal segments.  DCs 5291, 5292.

A compensable rating under DC 5295 would require 
characteristic pain on motion of the lumbosacral spine.  
Examiners have found no pain on motion.  An evaluation in 
excess of the current 10 percent would require muscle spasm 
and loss of lateral spine motion.  Again, examinations have 
shown no muscle spasm or loss of lateral motion even with 
consideration of functional factors.  Indeed examiners have 
found that such factors are not present.  Accordingly, the 
Veteran's disability does not approximate the criteria for an 
increased rating under DC 5295.

The evidence does not support assignment of a higher rating 
under either the old or new criteria, as the evidence does 
not reflect that the Veteran has pain and weakness of the 
thoracolumbar spine that results in moderate limitation of 
lumbar spinal motion, forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees-the requirements for the 
next higher percent ratings under DCs 5243 (2008) and 5292 
(2008), respectively.

There is no evidence of an associated neurologic impairment 
associated with the Veteran's thoracolumbar spine condition.  
Examinations have shown no radiating pain; or loss of 
sensation, motor strength, or reflexes involving the nerves 
of the thoracic or lumbar spines.  Given the normal findings, 
a separate rating for neurologic impairment is not warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.123, 4.124, 4.124a 
(2009).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In her April 2005 notice of disagreement, the Veteran stated 
that her back condition was affecting her work.  Furthermore, 
in a September 2009 written brief, the Veteran's 
representative stated that due to the Veteran's back 
disability, she was only able to work part time.  These 
statements raise the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
disability are pain, weakness, stiffness, and diminished 
reflexes and sensation.  These symptoms are contemplated by 
the applicable rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation for the service 
connected disability addressed herein is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all increased 
rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent her 
from obtaining or maintaining all gainful employment for 
which her education and occupational experience would 
otherwise qualify her.  38 C.F.R. § 4.16 (2008).  In this 
case, the Veteran has reportedly been gainfully employed 
since her discharge from service.  The question of 
entitlement to TDIU is, therefore not raised.


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the thoracolumbar spine is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


